Citation Nr: 0413730	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disorder due to 
exposure to asbestos (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued in 
September 2000 by the Atlanta, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim addressed in this decision.

2.  The veteran has provided competent evidence that he was 
exposed to asbestos during his military service.

3.  There is competent medical evidence that the veteran has 
asbestosis and that this disorder is related to asbestos 
exposure during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, asbestosis was incurred in miliary service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the available 
service personnel records, non-VA, medical records, an April 
2000 private physician statement, the veteran's March 1999 
statement about his exposure to asbestos, lay statements, and 
a July 2000 VA examination report, which evaluate the status 
of the veteran's health, are adequate for determining whether 
service connection for asbestosis is warranted.  The Board 
notes that the veteran's service medical records and his 
service personnel records were destroyed in a fire at the 
National Personnel Records Center (NPRC).  Moreover, no 
Surgeon General's Office records were available.  In an 
August 1999 letter, the RO notified the veteran that efforts 
to obtain his service medical records had been unsuccessful 
and asked him to provide any service medical records or any 
other relevant documents in his possession in support of his 
claim.  In a VA Form 21-4138, dated August 30, 1999, the 
veteran asked the RO to make a decision based on the evidence 
in the claims file.  His WD AGO Form 100, Separation 
Qualification Record, and a WD AGO Form 53-55, Enlisted 
Record and Report of Separation Honorable Discharge, are 
associated with the claims file.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection.  This is so because the requirements regarding 
notice, which must be provided to the veteran under the VCAA 
have been satisfied by the various informational letters, a 
June 2002 statement of the case (SOC), and an February 1999 
letter requesting information about the veteran's exposure to 
asbestos, as the RO advised the veteran of what must be 
demonstrated to establish service connection.  In particular, 
in the latter letter, the RO asked the appellant to provide 
additional information in support of his claim for 
asbestosis, noting that the RO needed evidence showing the 
veteran was exposed to asbestos in service and that exposure 
caused a disease since his discharge, to include furnishing 
any medical records showing treatment for his disability.  
The veteran responded the next month.  Specifically, in the 
SOC, the RO has advised the appellant that he needed to 
provide medical evidence showing that a lung disorder was 
related to service, including due to exposure to asbestos.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection for a lung 
disorder as VA has complied to the extent possible with the 
notice and duty to assist provisions of the VCAA.  Moreover, 
in light of the Board's decision granting service connection 
for asbestosis, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

Service personnel records reveal that the veteran was 
classified as a glider mechanic and helped repair the fabric 
covering and wooden frames and supports of 13-man and 30-man 
gliders in an Air Corps flight repair line and that he served 
in the European Theater of Operations during World War II.

In a March 1999 statement, the veteran indicated that he was 
trained as a glider mechanic at Sheppard's Field, Texas.  
Then, he was sent over to England in about June 1943, and for 
the next twenty-six months he worked as a glider mechanic in 
England, France, and Germany during World War II.  As a 
glider mechanic, he had to repair brakes, which involved 
working with and being exposed to asbestos.  Before service, 
the veteran reported that he worked at a filling station, 
then as a clerk in his uncle's store, and at a small arms 
company making bullets all for about a year each.  After his 
discharge from service, he worked as a mechanic at a garage 
until 1946 and then he worked for Emerson Electric for a 
short time testing motors.  From 1947 to 1983, he was a gear 
mechanic for McCade Powers Company, which built the structure 
of the body of trucks, working with electrical wiring and 
then as a welder.  Then, the veteran worked for Jack Dominey 
Machine Shop repairing machines and doing various maintenance 
worked from about 1985 to 1986 and for Batavia Service.  He 
repaired trucks ladders (for example, for Bell Telephone) 
from 1987 to 1997; then worked as an appliance repairman; and 
lastly he was a maintenance person at Buckingham Terrace 
Apartments for about a year.  The veteran added that his 
primary exposure to asbestos had been as a glider mechanic, 
fabricating and repairing gliders and working on their 
brakes.  He did not know of any other possible exposure to 
asbestos other than while in service.  But the veteran 
indicated that he might have been exposed to asbestos, when 
he worked in wiring and as a welder for McCade Powers 
Company, but could not tell for sure.  He added that he had 
never smoked and did not know of any other chemicals he may 
have been exposed to.

Post-service private medical records from H. L., M.D. from 
February 1998 to September 2000 reveal that a February 1998 
chest X-ray appeared to have interstitial scarring, which 
would be consistent with asbestosis.  Pulmonary function test 
(PFTs) reflected a moderately decreased diffusion defect.  
Following a March 1998 computed tomography (CT) scan of the 
chest, Dr. H. L. indicated that the veteran had pulmonary 
fibrosis secondary to asbestosis, which was not appreciated 
on the CT scan, while a review of the veteran's chest X-ray 
indicated that the veteran had increased interstitial 
markings.  A July 1998 record includes diagnoses of pulmonary 
fibrosis 515 and asbestosis.  At a September 2000 follow-up, 
the veteran reported a history of heavy asbestos exposure.  
PFTs revealed moderate restriction and minimal obstructive 
airway disease with the veteran unable to do the diffusion 
test.  Chest X-ray reflected increased interstitial markings.  
On examination, bilateral breath sounds were present, with 
diminished breath sounds and bilateral crackles in the bases.  
The diagnoses included asbestosis.

In an April 2000 statement, Dr. H. L. indicated that the 
veteran had presented for evaluation of asbestosis and had 
reported working on gliders during World War II with intimate 
contact working on brake shoes made from asbestos.  After the 
war, the veteran worked for a truck and body shop and with 
electrical wiring and also came into contact with asbestos 
during that time.  A chest X-ray revealed increased 
interstitial scarring, consistent with asbestosis.  PFTs 
revealed moderately decreased diffusion defect.  In addition, 
the veteran also has mild cardiomegaly and this might 
represent the heart being under right heart strain from the 
veteran developing pulmonary fibrosis secondary to his 
asbestosis.  In his best medical judgment, the veteran 
suffers from asbestosis and this is related to his exposure 
to asbestos while in the Armed Forces.

At a July 2000 VA examination, the veteran reported exposure 
to asbestos when he worked as a glider mechanic and stated 
that he was a nonsmoker.  On examination, the veteran's lungs 
were fairly clear and hyperinflated compatible with 
obstructive airway disease.  No effusions were seen on chest 
X-rays.  PFTs were suggestive of mild restrictive lung 
disease.  Diagnoses included obstructive airway disease with 
no acute pulmonary parenchymal abnormalities seen.  The 
examiner added that the exact etiology of the veteran's 
restrictive lung disease was not clear; however, there is a 
remote possibility that this could be related to exposure to 
asbestos.  The chest X-ray was negative for any pleural 
plaques to correlate a diagnosis of asbestosis.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2003); see also 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, rating boards have 
the responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestosis.  The Board finds that veteran's history is 
consistent with asbestos exposure and with his interstitial 
radiographic abnormalities shown on private chest X-rays.  It 
is certainly as likely as not that veteran does have 
asbestosis.

A review of the veteran's military personnel file confirms 
that the veteran was trained as a glider repairman.  He 
served in the European Theater of Operations during World War 
II and as a glider repairman was responsible for maintaining, 
repairing, and fabricating 13-man and 30-man gliders in an 
Air Corps flight repair line.  Duties also included repairing 
brakes, which involved working with and being exposed to 
asbestos.  

Military records tend to show that the veteran was exposed to 
asbestos in service and the RO concedes that the veteran was 
exposed to asbestos in service.  As noted above, the Court 
has held that the veteran is competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.  
The veteran has provided competent statements as to his 
exposure to asbestos during his service and there is no 
evidence of record to rebut his statements.  Accordingly, the 
Board finds that in-service exposure to asbestos is 
established.  The veteran also has provided medical evidence, 
which establishes that he currently suffers from asbestosis 
and which links his current asbestosis to his exposure to 
asbestos during service.  Dr. H. L. has linked the veteran's 
diagnosed asbestosis to his military service.  The VA 
physician who examined the veteran in July 2000 noted that 
the veteran reported that he had been exposed to asbestos in 
service.  This physician diagnosed the veteran with 
restrictive lung disease but stated that the exact etiology 
of the veteran's restrictive lung disease was not clear; 
however, there is a remote possibility that this could be 
related to exposure to asbestos.  The VA examiner added that 
VA X-rays did not mention any pleural plaques to correlate 
with the diagnosis of asbestosis.  However, no previous 
examinations were available for comparison.  In contrast, 
private X-rays done in February 1998 noted scarring not 
appreciably different than on a previous chest X-rays done in 
November 1993.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  38 U.S.C.A. 5107(b) (West 2002).  Thus, to deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  As noted above, the reasonable doubt 
doctrine is for consideration when deciding whether the 
veteran was exposed to asbestos in service.  Resolving such 
doubt in the veteran's favor, the Board concludes that in-
service asbestos exposure has been established.  Also, it 
appears that the private examinations by the veteran's 
treating physician were more thorough and included review of 
earlier radiological studies showing interstitial scarring, 
consistent with a diagnosis of asbestosis.  Thus, there is 
competent medical evidence that the veteran has asbestosis.  
As to whether the veteran's current asbestosis is related to 
in-service asbestos exposure rather than to post-service 
asbestos exposure, the Board finds that the medical evidence 
as to this question is at least in equipoise.  Resolving 
reasonable doubt in the veteran's favor as to this matter, 
the Board holds that the requirements for a grant of service 
connection for asbestosis have been met.


ORDER

Service connection for asbestosis is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



